Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, and 3-21 have been examined in this application. This communication is the first action on the merits.
Drawings
3.	The drawing filed on 12/10/21 are acceptable for examination proceedings.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11226615. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method of instant application is anticipated by a method of US Patent. 11226615.

 Claim 1 of this instant application

Claim 1 of the Patent: 11226615
A method of operating a machine having two or more components with a control system comprising: a) controlling one or more operations of each of the two or more components of the machine using one or more data processors with a plurality of control signals;

A method of operating a machine having two or more components with a control system comprising: a) controlling one or more operations of each of the two or more components of the machine using one or more data processors with a plurality of control signals;
b) time-stamping the plurality of control signals with the one or more data processors to form time-stamped control entries corresponding with the plurality of the control signals; 

b) time-stamping the plurality of control signals with the one or more data processors to form time-stamped control entries corresponding with the plurality of the control signals;

c) storing the time-stamped control entries for subsequent retrieval in a storage medium;

c) storing the time-stamped control entries for subsequent retrieval in a storage medium;
d) sensing a plurality of operating conditions of each of the two or more components of the machine with two or more monitoring devices, wherein the sensing is simultaneous with the controlling and at a predetermined condition frequency, and wherein the two or more monitoring devices communicate by transmitting data signals corresponding to the plurality of operating conditions substantially in real-time to the one or more data processors;

d) sensing a plurality of operating conditions of each of the two or more components of the machine with two or more monitoring devices, wherein the sensing is simultaneous with the controlling step and at a predetermined condition frequency, and wherein the two or more monitoring devices communicate by transmitting data signals corresponding to the plurality of operating conditions substantially in real-time to the one or more data processors;
e) time-stamping the data signals with the one or more data processors to form time-stamped data entries corresponding with the data signals;

e) time-stamping the data signals with the one or more data processors to form time-stamped data entries corresponding with the data signals;
and f) storing the time-stamped data entries for subsequent retrieval in the storage medium; and wherein the method includes automatically filtering the time-stamped control entries and the time-stamped data entries prior to and for storage within the storage medium using one or more time-stamp filters.


and f) storing the time-stamped data entries for subsequent retrieval in the storage medium; and wherein the method includes automatically filtering the time-stamped control entries and the time-stamped data entries prior to and for storage within the storage medium using one or more time-stamp filters; wherein the storage medium includes a predefined data structure having a multi-dimensional array structure; wherein one dimension of arrays of the multi-dimensional array structure is identified by a pre-determined time interval over a predetermined time period; wherein the storing the time-stamped data entries, the time-stamped control entries, or both includes matching the pre-determined time interval with the time-stamp of the time-stamped data entries, the time-stamped control entries, or both; and wherein a frequency of acquiring and storing the data signals, the control signals, or both is every 0.1 milliseconds to every 10 seconds.



6.	Claim 3 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11226615, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.
7.	Claim 4-16 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-14 of U.S. Patent No. 11226615, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.
8.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11226615, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.
9.	Claim 18-20 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-17 of U.S. Patent No. 11226615, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.
10.	Claim 21 is also rejected on the ground of nonstatutory double patenting as being unpatentable over combination of claim 1 and 2 of of U.S. Patent No. 11226615, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Galt (Pub: 2007/0294121) disclose  real time sensing of operational data for assessment by the system to predict or indicate a potential failure in advance of actual failure. Indicating potential failures in advance of actual failures provides better up-time to customers. Other technical effects may also include any combination or permutation of proactive monitoring, diagnostics, and remote control of molding systems to assist with customer productivity, reduce unscheduled maintenance, and align with scheduled maintenance. For the manufacturer or customer service provider, better spare parts management and better access to the customer.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698. The examiner can normally be reached Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116